Citation Nr: 1420578	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M. W. 



ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and M. W. testified at a hearing in October 2007 and he testified alone at a second hearing in July 2012.  The Veteran was informed of his right to testify before a third VLJ who would be assigned to the panel to decide his case.  The Veteran informed VA that he wished to testify at a third hearing, which he did in April 2013.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Copies of all three hearing transcripts have been placed in the Veteran's paper claims file and/or in the Virtual VA paperless claims processing system.  At his April 2013 hearing, he submitted additional evidence and on the record he waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In February 2008, the Board denied the Veteran's PTSD claim.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a February 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's February 2008 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

The Board remanded this case in August 2010, February 2012, and February 2013 and it has now been returned to the Board.  

In March 2014, the Veteran submitted a properly executed VA Form 21-22 in favor of The American Legion, which has not been revoked.  Therefore, the Veteran's proper representative is The American Legion.  38 C.F.R. § 14.629 (2013). 

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

[The issue of entitlement to entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is addressed in a separate decision.]  


REMAND

A remand is necessary in this case for the following reasons.  First, the record shows that the Veteran was evaluated for entrance into the Vocational Rehabilitation and Employment (VR&E) program but was denied eligibility.  A clinical evaluation, letters from a counselor, and copies of forms are associated with his claims file but it is not clear if his complete VR&E file is of record.  September 2010 and December 2010 internal RO documents indicate that attempts were made to obtain his Counseling, Evaluation, and Rehabilitation (CER) folder or VR&E file, but they could not be located.  At his July 2012 hearing, a VLJ asked whether the VR&E file was of record and the Veteran and his representative did not know.  The RO must attempt to obtain the Veteran's VR&E records.  

Second, the Veteran's most recent VA examination for PTSD was conducted in June 2010.  Since that time, VA treatment records from March 2013 through February 2014 indicate that his symptoms have increased in severity.  For example, he reported daily flashbacks, an increase in antisocial behavior, and the loss of his few friends and girlfriend.  A new examination is required to determine the current severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

The matter of a TDIU is inextricably intertwined with the increased rating matter.  However, it is generally noted that the Veteran last worked in the 1990s.  A September 2006 evaluation from Dr. L. S., a private health care provider, noted that the Veteran was "no longer employable" because of the severity of his PTSD symptoms.  In September 2008, a VA physician noted that the Veteran's PTSD symptoms had worsened and that he was considered unemployable "on a permanent basis."  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VR&E/CER file or folder and associate it with his claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Schedule the Veteran for an examination with an appropriate clinician for his PTSD.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the current severity of the Veteran's PTSD, and its impact on his employability and daily activities.  A GAF score must be provided, if possible.  

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include extraschedular consideration of a TDIU if necessary.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________                                     ________________________
     THOMAS H. O'SHAY                                                     K. A. BANFIELD
  Acting Veterans Law Judge,                                              Veterans Law Judge,
  Board of Veterans' Appeals                                          Board of Veterans' Appeals

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


